Case 3:17-cv-00072-NKM-JCH Document 1041 Filed 09/07/21 Page 1 of 1 Pageid#: 17535




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION


     ELIZABETH SINES, et al.,
                                                       CASE NO. 3:17-cv-00072
                                        Plaintiffs,

                           v.                           ORDER

     JASON KESSLER, et al.,
                                                        JUDGE NORMAN K. MOON
                                        Defendants.



          Upon the Court’s own motion and for good cause shown, to facilitate participation of

   Defendant Christopher Cantwell, proceeding pro se, in pretrial proceedings in anticipation of

   trial and while he is being transported to this District for trial, the Court hereby ORDERS that

   Cantwell is afforded leave to file any submission with the Clerk’s Office in this action by

   electronic means, including fax (434) 295-8909, or email, at HeidiW@vawd.uscourts.gov.

          It is so ORDERED.

          The Clerk of Court is directed to send a certified copy of this Order to the Warden of

   USP Marion, to all counsel of record, to Cantwell, to Cantwell’s case manager at USP Marion,

   and to the U.S. Marshal’s Service.

          Entered this 7th      day of September, 2021.
